Exhibit 10.6





SHARE EXCHANGE AGREEMENT

 

By and Among

 

KENTUCKY DIVERSIFIED FUELS, LLC,

the “Company”

 

BMM-EMPIRE, L.L.C. and MAXGO, LLC,

the “Members” of the Company

 

MXP, LLC, MIDDLE FORK DEVELOPMENT SERVICES, LLC,

The “Subsidiaries” of the Company

 

All collectively, the “Seller”

 

And

 

BLAZE ENERGY CORP.  

the “Purchaser”

 

SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated the 5th  day of February
2014, by and among Kentucky Diversified Fuels, LLC, a Kentucky limited liability
company (the “Company”), MAXgo, LLC, a Delaware limited liability company, and
BMM-Empire, L.L.C., a Kentucky limited liability company, the members of the
Company (the “Members”), Middle Fork Development Services, LLC, a Kentucky
limited liability company (“MFDS”), a subsidiary of the Company, and MXP, LLC, a
Delaware limited liability company (“MXP”) (MXP and MFDS collectively referred
to as the “Subsidiaries”, and with the Company and the Members are hereinafter
collectively referred to as the “Seller”), and Blaze Energy Corp., a Delaware
corporation (the “Purchaser”) (the Purchaser and the Seller being collectively
referred to as the “Parties”).

RECITALS

WHEREAS, the Company is a duly authorized Kentucky limited liability company,
which owns and operates that certain coal mine in the State of Kentucky, by and
through its subsidiary, Middle Fork Development Services, LLC (“MFDS”), and is
in development of a coal-to-fuel production facility, by and through its
subsidiary, MXP, LLC (“MXP”), which facility is to be constructed on a 24.68
acre coal impoundment, otherwise known as the Dotson Fork Site (“Dotson Fork”);

WHEREAS, the Purchaser pursuant to a Share Exchange Agreement of even date by
and among Purchaser, BMM-Empire LLC, Frank Rosso and W. Keith Hall will acquire
that certain coal impoundment real property known as the School House Branch
Site;

WHEREAS, MFDS is a duly authorized Kentucky limited liability company, with 100
membership units issued and outstanding, and MXP is a duly authorized Delaware
limited liability company, with 100 membership units issued and outstanding;

WHEREAS, the Members are the owners of one hundred percent (100%) of the issued
and outstanding membership units of the Company (the “Units”), and the Company
is the owner of one hundred percent (100%) of the issued and outstanding
membership units of the Subsidiaries (the “Sub Units”);

WHEREAS, the Purchaser is a duly authorized, publicly held, Delaware
corporation, trading over the OTC Markets under the call symbol “BLZE”, doing
business at 3350 Americana Terrace, Suite 200, Boise, Idaho 83706;

WHEREAS, the Seller desires to sell, and the Purchaser desires to purchase, by
and through an exchange of stock, all of the Seller’s right, title, and interest
of the Members in and to one hundred percent (100%) of the Company’s issued and
outstanding Units, on the terms and conditions set forth in this Agreement;

WHEREAS, the parties intend that this be a tax-exempt reorganization under
Section 368 of the Internal Revenue Code; and

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations, warranties, and guarantees herein set forth, the Parties,
intending to be legally bound, hereto agree as follows:

 

1

 

I. DEFINITIONS

1.1

Definitions.  As used in this Agreement, the capitalized terms below shall have
the following meanings. The singular or plural of such terms shall apply as the
context of the Agreement requires.

“Act” shall mean the Securities Act of 1933, as amended.

“Action” shall mean any and all actions, suits, investigations, proceedings,
demands, assessments, audits, judgments and claims (including employment-related
claims) relating to the Assets, the Real Property, the Permits, the Business, or
any Person.

“Assets” as to the Company shall mean the fixed and operating assets, accounts,
the Permits, rights, and entitlements listed on Schedule A, attached hereto and
made a part hereof, all of which are owned by the Company.

“Assets” as to the Purchaser shall mean the fixed and operating assets,
accounts, the Permits, rights and entitlements listed on Schedule B, attached
hereto and made a part hereof, all of which are owned by Purchaser.

“Business” as to the Company shall mean the business of owning and operating the
coal mine, otherwise known as Middle Fork Development Services, the development
of a coal-to-fuel production facility, upon a 24.68 acre coal impoundment,
otherwise known as the Dotson Fork Site and owning and operating the coal mine
otherwise known as the School House Branch Site;

“Business” as to the Purchaser shall mean owning approximately 40,000,000 acres
of subsurface coal and coal bed methane rights in the State of West Virginia.

“Closing Date” shall be as defined in Section 2.5 hereof

“Closing” shall mean the closing of the Transactions on the Closing Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean Kentucky Diversified Fuels, LLC, a Kentucky limited
liability company. Unless the context provides otherwise, the Company shall
include its Subsidiaries.

“Consents” shall mean any consents required pursuant to this Agreement, as more
specifically set forth in the Disclosure Schedule of the Company and the
Purchaser, attached hereto and made a part hereof.





2




“Damages” shall mean any and all damages, losses, obligations, deficiencies,
liabilities, claims, encumbrances, penalties, costs, and expenses, including
reasonable attorneys' fees and disbursements (including, without limitation,
expert and consulting fees, costs and expenses).

“Disclosure Schedule” means the disclosure schedule of Purchaser and Seller to
be delivered at or prior to the Closing Date.

“Encumbrances” shall mean any debt, claim, mortgage, assignment, assessment,
conditional sale, lease, consignment, bailment, contingent interest, lien,
pledge, option, charge, easement, security interest, encumbrance, claim of
forfeiture, fine, penalty, or other right, demand or claim of any Person
(including any Governmental Authority), excluding liens for Taxes not yet due
and payable and minor matters that are not material in amount and that do not
materially detract from or limit the use of the Assets, the Permits, or the
conduct of the Business.

“ERISA” shall mean the Federal Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and the related provisions of the Code.

“Financial Statements” as to the Company shall mean the unaudited financial
statements of the Company and the Subsidiaries prepared by Seller and presented
to the Purchaser pursuant to the Agreement and shall mean as to the Purchaser
the unaudited financial statements of Purchaser prepared by Purchaser and
presented to Seller pursuant to this Agreement.

“Governmental Authority” shall mean any domestic, federal, state or local
department, official, commission, authority, board, bureau, agency or other
public body.

“IRS” shall mean the United States Internal Revenue Service.

“Knowledge” or “Belief” (whether such term is capitalized or not).  Knowledge or
belief of the Seller shall mean the actual knowledge or belief of any officer or
director of the Company or of the Members.  Knowledge or belief of Purchaser
shall mean the actual knowledge or belief of each Board of Director of
Purchaser.

“Laws” shall mean all federal, state, county, or local laws, statutes,
ordinances, regulations and rules applicable to any Person, including, without
limitation, all laws, statutes, ordinances, regulations and rules issued by any
Governmental Authority, relating to or regulating the Assets, the Business of
the Company or the actions of the Parties.

“Members” shall mean Frank Rosso, W. Keith Hall, Philip Haan, and Richard Fons.

“Orders” shall mean all orders, judgments, writs, injunctions, decrees,
authorizations, or awards of any court or administrative body or of any other
Governmental Authority, which may be applicable to the Assets, the Permits, and
the Business, or to any Person in connection therewith.





3




“Parties” shall mean the Company, the Purchaser, the Members and the Seller,
collectively.

“Permits” shall mean all permits, licenses, and authorizations, and all zoning
variances, approvals, consents, orders, agreements with, or other authorizations
issued by any Governmental Authority to or affecting the Company and the
Subsidiaries in connection with the Assets or the Business.

“Person” shall mean any natural person, corporation, partnership, unincorporated
association, limited liability company, trust, joint venture or trade group, the
federal, state or local government, any Governmental Authority, or any entity or
group that is a part of, or associated with, any of the foregoing.

“Purchase Price” shall be as defined in Section 2.3 hereof.

“Purchaser” shall mean Blaze Energy Corp., a state of Delaware corporation and
unless the context provides otherwise, includes its Subsidiary.

“Purchaser SEC Documents” means all documents filed by the Purchaser with the
Securities and Exchange Commission (“SEC”), including an Information and
Disclosure Statement prepared pursuant to Rule15c2-(11)(a)(5) up to and
including the date of Closing.

“Representative” shall mean any officer, director, principal, attorney,
attorney-in-fact, agent, accountant, consultant, or employee of any Party.

“Securities Laws” shall mean any securities law (other than the Act) of any
state, territory, or commonwealth of the United States.

“Seller” shall mean the Person listed as such in the Preamble of this Agreement,
each of whom shall execute this Agreement in such capacity.

“Subsidiaries” as to the Company shall mean MXP, LLC, a Delaware limited
liability company, and Middle Fork Development Services, LLC, a Kentucky limited
liability company.

“Subsidiary” as to the Purchaser shall mean Blaze Minerals LLC.

 “Sub Units” shall mean 100 membership units of MXP, issued in the name of the
Company, which constitute all of the issued and outstanding units of the MXP,
and 100 membership units of MFDS, issued in the name of the Company, which
constitute all of the issued and outstanding units of the MFDS.

“Taxes” shall mean all taxes, fees, levies, duties, charges or other like
assessments, including, without limitation, any and all income, withholding,
gross receipts, excise, real or personal property, asset, sales, use, license,
payroll, transaction, capital, net worth, and franchise taxes imposed by or
payable to any federal, state, county or local government





4




taxing authority, or any subdivision or agency thereof, including all interest,
penalties, or incremental amounts added thereto in accordance with such
provisions or by any governmental action.

“Tax Return” shall mean any report, return, declaration or other information
required to be supplied to any taxing authority in connection with Taxes.

“Transactions” shall mean the transactions contemplated under this Agreement and
the other instruments and agreements referred to herein.

“Units” shall mean 100 membership units of the Company, issued in the name of
the Members, which constitute all of the issued and outstanding units of the
Company.

II. THE SHARE EXCHANGE

2.1

Exchange of Company Units.  Upon the terms and subject to the conditions of this
Agreement, at the Closing (as hereinafter defined), Members will convey, assign,
transfer and deliver to Purchaser, and Purchaser will acquire and accept from
Members, all right, title and interest in and to the Units, free and clear of
any lien, encumbrance, security interest, mortgage, pledge, charge, claim,
option, right of first refusal or call, or restriction of any kind
(collectively, “Liens”).

2.2

Conveyance.  Such conveyance, assignment, transfer and delivery shall be
effected by delivery to the Purchaser of the Units, duly endorsed or accompanied
by stock powers duly executed in blank with appropriate transfer stamps, if any,
affixed, and any other documents that are necessary to transfer title to the
Units to Purchaser, free and clear of any and all Liens.

2.3

Consideration.  In consideration for the Units, and upon the terms and subject
to the conditions of this Agreement, Purchaser will deliver or cause to be
delivered Fifty Million (50,000,000) duly authorized, validly issued, fully paid
and nonassessable shares of common stock of Purchaser (the “Blaze Stock”) to the
Members, which shares shall bear a restrictive legend in accordance with Rules
144 and 502 promulgated under the Securities Act of 1933..

2.4

Transfer Restrictions; Legend.

(a)

The shares of Blaze Stock to be issued to the Members pursuant hereto will not
be registered under the Securities Act of 1933, as amended (the “Securities
Act”), on the Closing Date and may not be transferred, sold or otherwise
disposed of by Members except pursuant to an effective registration statement
under the Securities Act or in accordance with an exemption from the
registration requirements of the Securities Act.  

(b)

Each certificate representing shares of Blaze Stock issued by Purchaser to the
Members in accordance with Section 1.3 shall bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT
TERM IS DEFINED IN RULE 144 UNDER THE ACT, AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE ACT, AS AMENDED, AND IN COMPLIANCE WITH APPLICABLE
SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO OR IN ACCORDANCE WITH AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND ALSO MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF BY THE HOLDER WITHOUT COMPLIANCE WITH THE
APPLICABLE SECURITIES AND EXCHANGE COMMISSION RULES AND REGULATIONS





5

 




2.5

Closing Schedule.  The Parties intend to close on or before March 31, 2014 (the
“Closing Date”), or at such other place or time as the Parties may agree.

2.6

Liabilities to be Assumed.  The Purchaser will not assume, accept and become
liable for any the Company debts, liabilities or obligations, or for any Taxes
or Encumbrances, affecting the Assets, the Permits, or the Business.

2.7

Collateral Agreements.  Contemporaneous with the Closing, the Parties hereto
agree to execute the following agreements in a form mutually agreed upon by the
Parties and their counsel at or prior to Closing (which, with this Agreement,
shall be collectively referred to as the “Closing Documents”):  

(a)

Loan Agreement;

(b)

Voting Agreement;

(c)

Opinion of Robert Mottern, Esq.;

(d)

Opinion of Pearlman Schneider LLP; and

(e)

Resolution of the Board of Directors of the Purchaser approving the execution,
delivery and performance of the Closing Documents.

2.8

Board Representation/Purchaser.  At Closing, the Purchaser agrees to cause its
Board of Directors to be reconstituted, pursuant to the terms and conditions of
a Voting Agreement, executed of even date herewith, and incorporated herein as
part of the Closing Documents.

III. REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Seller.  The Seller represents and
warrants to the Purchaser as follows:

(a)

Organization, Standing and Power.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Kentucky
and has all requisite corporate power and authority to own, lease, operate and
carry on the Company’s business as it is now being conducted. Other than
Kentucky, the Company is not required to be licensed, qualified or authorized as
a foreign corporation in any jurisdiction.  The Seller has delivered to the
Purchaser complete and correct copies of the Articles of Organization and LLC
Formation Agreement of the Company.  The minute books of the Company contain an
accurate record of meetings of the Company’s Management Committee and of its
Members.  All such records have been made available to the Purchaser for
inspection prior to Closing.





6




(b)

Capital Structure and Ownership of the Units.  The Company has authorized One
Hundred (100) membership Units, all of which are issued and outstanding, and
prior to Closing are held exclusively by the Members.  The Units have been duly
authorized and validly issued and are fully paid and non-assessable.  The
Members own one hundred (100%) percent of the Units, free and clear of all Taxes
and Encumbrances.

MFDS and MXP have each authorized One Hundred (100) membership Sub Units,
outstanding and are held exclusively by the Members.  The Sub Units have been
duly authorized and validly issued and are fully paid and non-assessable. The
Company owns one hundred (100%) percent of the Sub Units, free and clear of all
Taxes and Encumbrances.

(c)

Authority.  This Agreement has been duly authorized by all necessary corporate
action of the Company and the Members.  This Agreement has been validly executed
and delivered by each of said Parties and constitutes a valid and binding
obligation of each of them, enforceable against each of them in accordance with
its terms.  The execution, delivery, and performance by the Company and the
Members of this Agreement does and will not (1) conflict with, or result in a
breach or violation of or default, (or give rise to any right of termination,
cancellation or acceleration), under the Operating Agreement or Articles of
Organization of the Company, or conflict with, or result in a breach or
violation of, or default under (or give rise to any right of termination,
cancellation or acceleration under) any note, bond, mortgage, indenture, lease,
license, permit, agreement, Encumbrance, or any other instrument or obligation
to which the Company or the Members may be a party, or by which the Company, the
Members may be bound; or (2) violate any Law or Order applicable to the Company
or the Members.  Except for the Consents to be obtained by the Seller and
provided to the Purchaser prior to the Closing Date, which Consents are
specifically listed on the Disclosure Schedule, attached hereto and made a part
hereof, no consent or approval by any Governmental Authority is required in
connection with the execution, delivery, and performance of this Agreement by
the Company and the Members.

(d)

Compliance with Law.  The Company possesses all rights, privileges, memberships,
licenses, franchises, leases, and Permits which are material to the ownership
and operation of the Assets or the conduct of the Business of the Company in all
places where such Business is now being conducted. To the best of the knowledge
and belief of the Seller, neither the Company nor its Members, officers,
directors, or employees has been denied admission or authority to conduct any
type of business in any jurisdiction or had a license or qualification to
conduct its business in any jurisdiction revoked or suspended, nor to the best
of the knowledge and belief of the Seller, is any such action pending or
threatened. To the best of the knowledge and belief of the Seller, neither the
Company, nor its Subsidiaries, Members, directors, officers, or employees, are
in violation of any applicable Law or Order in connection with the Business of
the Company or Subsidiaries.




7

 

 




(e)

Financial Statements.  Attached as Schedule C hereto and made a part hereof, are
the unaudited Financial Statements of the Company and the Subsidiaries for the
fiscal years ended December 31, 2012 and 2013. The Financial Statements have
been compiled by the Seller's Accountants and are correct and complete, were
prepared in accordance with generally accepted accounting principles, are in
accordance with the books and records of the Company and the Subsidiaries
respectively, have been prepared in accordance with good business practices,
consistently applied throughout the periods covered thereby, and fairly present
the financial position of the Company and the Subsidiaries respectively, at the
respective dates thereof and the results of the Company’s and its Subsidiaries
operations for the respective periods then ended.

(f)

Absence of Material Adverse Change.  Between January 1, 2014, and the date of
this Agreement’s Closing, there has been no material adverse change in the
condition (financial or otherwise), of the Company or its Subsidiaries, the
Units, assets, liabilities, earnings, net worth, business activities, or
prospects of the Company or Subsidiaries, that has not been disclosed to
Purchaser in the Disclosure Schedule.  

(g)

Absence of Undisclosed Liabilities.  Between January 1, 2014 and the date of
this Agreement’s Closing, except as reflected in the Financial Statements of the
Company and its Subsidiaries, neither the Company nor any of its Subsidiaries
has liabilities of any nature whatsoever, known or unknown, fixed or contingent,
except liabilities incurred in the ordinary course of business (which unpaid
liabilities incurred other than in the ordinary course do not in the aggregate
exceed Fifteen Thousand ($15,000) Dollars.

(h)

Documents Furnished.  The Seller has previously delivered to the Purchaser a
list, which is attached hereto as Schedule D and made a part hereof, of the
following documents, and a true and complete copy of all documents referred to
have been delivered or have or will be made available to the Purchaser or its
Representatives for inspection upon reasonable notice:

(i)

all instruments representing or providing for any Encumbrance upon the Assets,
any outstanding indebtedness of or held by the Company or the Subsidiaries, for
money borrowed and all credit agreements and letters of credit to which the
Company or its Subsidiaries are a party;

(ii)

all collective bargaining, employment, consulting, termination, executive
compensation, incentive compensation, deferred compensation, bonus, profit
sharing, retirement, pension, group insurance, liability, death benefit and
other agreements plans relating, officers or employees of the Company or its
Subsidiaries;

(iii)

the names and current compensation of each director, officer, employee of the
Company or its Subsidiaries, whose annual compensation is in excess of $25,000;

(iv)

all interests in real property owned, leased or otherwise used or claimed by the
Company or its Subsidiaries and, with respect to each such interest, the amount
of any mortgage or lien encumbering any of the same and the nature of any
improvements situated thereon;





8




(v)

all insurance policies of whatsoever kind now in force held by the Company, its
Subsidiaries, or under which the Company, its Subsidiaries, the Assets, the
Business, and/or the Company’s or Subsidiaries officers, directors, employees,
and Members are insured in regards to their activities for or on behalf of the
Company or the Subsidiaries respectively, together with copies of all claims
submitted by, against, or on behalf of the Company or Subsidiaries, under such
policies within the past five (5) years;

(vi)

all Permits held by the Company, its Subsidiaries, or by any of its Members,
directors, officers, and or employees with respect to the Assets or the Business
of the Company;

(vii)

all servicing, franchise, warranty, referral, waste brokerage, pending sales,
independent contractor, consulting and management agreements to which the
Company or the Subsidiaries is a party or pursuant to which the Company or the
Subsidiaries are a beneficiary;

(viii)

the names of all pensioned employees of the Company or Subsidiaries, whose
pensions are unfunded or are not paid pursuant to a written Plan or arrangement,
and their respective ages and current annual pension rates;

(ix)

all bank accounts, escrow deposit accounts, and safe deposit boxes of the
Company and its Subsidiaries, with an identification of the name of the bank,
account number and the Persons authorized to draw thereon or having access
thereto. The Members will not take any action to change the authorized
signatories on the Company’s or Subsidiaries’ bank and/or financial accounts;

(x)

the nature and location of, any documentation relating to, any other real estate
or other facilities of the Company or its Subsidiaries which have been sold or
closed or otherwise terminated within the past five (5) years;

(xi)

each other contract or agreement not listed with respect to the above items to
which the Company or the Subsidiaries are a party, and which involves or may
involve aggregate future payments to or by the Company or Subsidiaries in excess
of Ten Thousand ($10,000) Dollars.  The Seller warrants that the aggregate
payments involved under all such contracts or agreements not disclosed in
writing to the Purchaser do not exceed in the aggregate Twenty Five Thousand
($25,000) Dollars;

(xii)

the names of all persons holding powers of attorney, if any, with respect to the
Company or its Subsidiaries, or holding proxies, if any, with respect to the
Units; and

(xiii)

each notice and all correspondence received by the Company, its Subsidiaries, or
any Members, from any Governmental Authority or Taxing Authority, with respect
to Assets, the Permits, or the Business, within the past year.  

(i)

Tax Matters.  The Company and its Subsidiaries, to their knowledge and belief,
have filed all Tax Returns required to be filed and all Taxes shown by such
returns or claimed by any taxing authority to be due and




9




payable have been paid or accrued by the Company and the Members as the case may
be.  To their knowledge and belief, no examination of the Tax Returns of the
Company or its Subsidiaries has ever been made by the IRS. There are no
agreements, waivers or other arrangements providing for extensions of time with
respect to the assessment or collection of any unpaid Tax against the Company or
its Subsidiaries, nor are there any Orders now pending against the Company or
its Subsidiaries in respect of any unpaid Tax, or any matters under discussion
with any Governmental Authority relating to any amount of unpaid Taxes.  Except
to the extent of any reserves which are specifically reflected on the latest
quarterly balance sheets of the Company or its Subsidiaries, heretofore
furnished by the Seller to the Purchaser, there are no liabilities to any
federal, state or local taxing authority, which is due or which will become due
for any period commencing prior to the date of such balance sheets.

(j)

Options, Warrants, etc.  Except as set forth in the Disclosure Schedule and made
a part hereof, there are no options, warrants, calls, commitments or agreements
of any character to which the Company, its Subsidiaries, or the Members may be a
party, or by which any of them is bound, which provides (1) for the issuance or
sale of Units or any other class of capital stock of the Company or its
Subsidiaries, or any securities representing the right to purchase, acquire, or
otherwise receive any such capital stock (including the Units), or (2) the sale
or right of first refusal by the Company or its Subsidiaries of any interest in
the Assets or the Business of the Company or its Subsidiaries.

(k)

Permits, Licenses, Copyrights, Patents, Trademarks and Trade Names.  The Company
and the Members have previously furnished to the Purchaser a list of all
Permits, licenses, copyright, patents, trademarks, trade names, service marks
and registrations and applications therefor, possessed or used by the Company or
its Subsidiaries; all license, copyright, patent, trademark, trade name or
service mark license, assignments, or royalty agreements to which the Company or
its Subsidiaries is a party; and all contracts with employees or others relating
in whole or in part to disclosure, nondisclosure, assignment or patenting of
inventions, discoveries, improvements, processes, formulas or other know-how.
Such list is set forth in the Disclosure Schedule attached hereto and made a
part hereof. The Company and its Subsidiaries have clear record title to all
Permits, licenses, copyrights, patents, trademarks, trade names, service marks
and registrations and applications thereof listed on said list; has not entered
in to any agreements, contracts or licenses that would impair free and
unencumbered use of the items listed.  The Seller does not know of any asserted
infringement by the Company or its Subsidiaries, and does not believe that the
Company or its Subsidiaries is infringing, upon any copyright, patent,
trademark, trade name, or service mark of another Person.  The Permits,
licenses, copyrights, patents, trademarks, trade names, and service marks used
or possessed by the Company or its Subsidiaries are sufficient to enable it to
continue conducting its Business as it is now being conducted.

(l)

The Assets.

(i)

The Company and the Subsidiaries have good and marketable title to the Assets
listed on Schedule A, all of which are carried on its books and reflected on its
latest Financial Statements furnished by Seller to the Purchaser (except
personal property sold or otherwise disposed of since the date of such balance
sheet in the ordinary course of business and having an aggregate value of not
more than Fifteen Thousand ($15,000)





10

 




Dollars, free and clear of all Encumbrances of any nature whatsoever, except for
Encumbrances reflected in such Financial Statements and liens for current Taxes
not yet due and payable; and

(ii)

Except as set forth in the Disclosure Schedule attached hereto and made a part
hereof, all Assets used in the Business or operations of the Company and the
Subsidiaries, are, in all material respects, in good operation and repair. The
character and nature of such Assets are adequate to permit the Company and its
Subsidiaries to operate the Business as is currently being conducted.

(iii)

Except as set forth in the Disclosure Schedule, attached hereto and made a part
hereof, are all the excluded assets which are not used in the Business or
operation of the Company or its Subsidiaries, which have previously been
disposed of by the Company or the Subsidiaries respectively, and disclosed to
Purchaser.

(m)

Agreements in Force and Effect.  All contracts, agreements, plans, leases,
policies, permits, licenses, and other documents furnished by the Seller to the
Purchaser or referred to in any list or schedule or updated schedule furnished
by the Seller to the Purchaser are complete, accurate, valid and enforceable in
accordance with their respective terms, and at the time of Closing will be in
full force and effect. To the best of the knowledge and belief of the Seller,
neither the Company nor its Subsidiaries are in breach of any material provision
of, or in default in any material respect under the terms of any such contract,
agreement, plan, lease, policy, Permit, license or document to which the Company
or its Subsidiaries are a party or under any Law or Order relating thereto.

(n)

Legal Proceedings, etc.  Except as set forth in the Disclosure Schedule attached
hereto and made a part hereof, to the best of the knowledge and belief of the
Seller, there is no basis for, nor is there any Order, or any legal, equitable,
administrative, arbitration or other proceeding or governmental investigation
pending or threatened with respect to the Assets, the Permits, or the Business,
which, alone or in the aggregate, might result in money damages payable by the
Company or its Subsidiaries, or which might result in an injunction against the
Company, its Subsidiaries, or the Members, or which might adversely affect the
condition (financial or otherwise), Business, operations, prospects, properties,
Units, earnings or net worth of the Company or its Subsidiaries.  Neither the
Company, its Subsidiaries, nor any of the Members is a party to any agreement or
instrument, or subject to any charter or other corporate restrictions or any
judgment, Law, Order, writ injunction, decree, rule, regulation, code or
ordinance which adversely affects, or might reasonably be expected to adversely
affect, the Business, operations, prospects, Assets, the Units or condition
(financial or otherwise) of the Company or its Subsidiaries.

(o)

Labor Relations.  There are no controversies pending or, to the knowledge of the
Seller, threatened between the Company, the Subsidiaries, and its Members,
directors, officers, employees, or consultants.  The Seller has no knowledge of
any organizational efforts respecting employees of the Company or its
Subsidiaries presently being made or threatened by or on behalf of any labor
organization.  Neither the Company, nor its Subsidiaries are in violation of any
applicable labor Law or Order with respect to its Business.




11




(p)

Books and Records.   The books and records of the Company and its Subsidiaries
are in all material respects complete and accurate and have been maintained in
accordance with good business practices, consistently applied, and all
applicable Laws, Orders, and regulations.

(q)

Questionable Payments.  Neither the Company, the Subsidiaries, nor its Members,
directors, officers, agents, employees or other persons associated with or
active on behalf of the Company or its Subsidiaries have used any corporate
funds of the Company or its Subsidiaries respectively for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payments to foreign or
domestic government officials or employees from corporate funds; violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended; established or maintained, or any unlawful or unrecorded fund of
corporate monies or other Company or Subsidiaries’ assets; made any false or
fictitious entries on the books or records of the Company or its Subsidiaries;
or made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment; or any material favor or gift which is not deductible for Tax purposes.

(r)

Insurance.  All insurance policies listed in the Disclosure Schedule, attached
hereto and made a part hereof, are in full force and effect and, to the
knowledge and belief of the Seller, adequately insure the Company and its
Subsidiaries against risks relating to the Assets, or incurred in the Business.
 

(s)

Compliance with ERISA.  To the best of the knowledge and belief of the Seller,
the Company and the Subsidiaries are in substantial compliance with the
provisions of and regulations under ERISA, and the Code, which are applicable to
any pension or other employee benefit plan established or maintained by the
Company or to which contributions are made by the Company (the or a “Plan”) and
the Company has met all of the funding standards applicable to each Plan, and
there exists no event or condition which would permit the institution of
proceedings to terminate any Plan under any provision of applicable Law.  The
estimated current value of the benefits vested under each Plan does not, and
upon termination of such Plan will not, exceed the estimated current value of
such Plan’s assets.  The Company has not, with respect to any Plan, engaged in a
prohibited transaction, as provided in Section 406 of ERISA or Section 4975(c)
of the Code.

(t)

Affiliate Transactions.  The Seller has previously disclosed to the Purchaser,
in sufficient detail, the types of transactions, if any, since January 1, 2014,
which have taken place between the Company and the Members, or any Person or
entity in which the Members, or any of them, have or has an interest.

(u)

Deposits.  There is no shortage or deficiency in any account containing funds
deposited by or held on behalf of the Company or its Subsidiaries.

(v)

Operations up and until this Agreement’s Closing date:

(i)

The Company and the Subsidiaries have operated its business in substantially the
ordinary course, and used its best efforts to preserve intact its present
business organization and its relationships with persons having business
dealings with it.





12




(ii)

The Company or the Subsidiaries have not (1) entered into or amended any of the
Plans, agreements, arrangements listed in the Disclosure Schedule or made
contributions thereto; (2) created or otherwise become liable with respect to
any indebtedness for money borrowed (including any guarantee of indebtedness) or
purchase money indebtedness; (3) amended its Articles of Organization or
Operating Agreement of similar formation agreement; (4) issued, transferred or
purchased or contracted to issue, transfer or purchase any units or membership
equity or securities exchangeable for, or convertible into, Units; (5) declared
or made any dividend or distribution on its Units or securities exchangeable
for, or convertible into, Units; (6) made any capital expenditures, capital
additions or capital improvements in excess of $50,000 in the aggregate, except
as may be accurately reflected in the books and records of the Company or its
Subsidiaries; (7) entered into or assumed or amended any contract or obligation
except in the ordinary course of business; or (8) waived any right of
substantial value.

(iii)

The Company has maintained its books, accounts and records in accordance with
good business practices in the usual, regular and ordinary manner, on a basis
consistent with prior years and no changes have been made in accounting
practices or procedures.

(w)

Disclosure.  Neither this Agreement nor any document or information furnished to
the Purchaser pursuant to this Agreement or in connection with the Transactions
contemplated hereby contains any untrue statement of a material fact or
omissions of any state a material fact necessary to make the statements
contained herein or therein not misleading.

(x)

Environmental Matters.  To the best of the knowledge and belief of the Seller,
the Company and its Subsidiaries have obtained all Permits, licenses and other
authorizations which are required in connection with the conduct of the Business
under regulations relating to pollution or protection of the environment,
including federal, state, county and local regulations relating to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment (including without limitation ambient air, surface water,
groundwater, or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

To the best of the knowledge and belief of the Seller, the Company and its
Subsidiaries are in full compliance in the conduct of the Business with all
terms and conditions of the required Permits, licenses and authorizations, and
is also in full compliance with all other environmental limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in those laws or contained in any state,
Federal or local regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder.

In connection with the Business, the Seller, to the best of the knowledge and
belief of the Seller, is not aware of, nor has the Company, the Subsidiaries, or
the Seller received notice of, any past, present or future events, conditions,
circumstances, activities, practices, incidents, actions or plans which may
interfere with or prevent compliance or continued compliance with those laws or
any regulations, code, plan, order, decree, judgment, injunction, notice or
demand letter issued, entered, promulgated or approved thereunder, or which may
give rise to any common law or legal liability, or otherwise form the basis of
any claim, action, demand, suit, proceeding, hearing, study or investigation,
based on or related to the, processing, distribution, use, treatment, storage,
disposal, transport, or handling, or the emission, discharge, release or
threatened release into the environment, of any pollutant, contaminant,
chemical, or industrial, toxic, controlled,  or hazardous substance or waste.




13




To the best of the knowledge and belief of the Seller, there is no civil,
criminal or administrative action, suit, demand, claim, hearing, notice or
demand letter, notice of violation, investigation, or proceeding pending or
threatened against the Company in connection with the conduct of the Business,
relating in any way to the foregoing laws or any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder.

The Seller agrees to cooperate with the Purchaser in connection with the
Purchaser's application for the transfer, renewal or issuance of any Permits,
licenses, approvals or other Company or Subsidiary owned or used Permits,
licenses, or other authorizations or to satisfy any environmental regulatory
requirements involving the Business conducted by the Company or its
Subsidiaries.

(y)

Purchaser SEC Documents.  The Members represents and warrants that it has read
the Purchaser SEC Documents, and has been afforded the opportunity to ask the
Purchaser any questions which it desires about the Purchaser's business,
financial condition, and corporate history prior to the Closing.

3.2

Representations and Warranties of the Purchaser.  The Purchaser represents and
warrants to the Seller as follows:

(a)

Organization, Standing and Power.  The Purchaser is a business corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware and has all requisite corporate power and authority to own, lease,
operate and carry on the Purchaser’s business as it is now being conducted.
Other than West Virginia, the Purchaser is not required to be licensed,
qualified or authorized as a foreign corporation in any jurisdiction.  The
Purchaser shall deliver to the Seller complete and correct copies of the
Articles of Incorporation, the Bylaws, and the minute book of the Purchaser.
 The minute books of the Purchaser contain an accurate record of meetings of the
Company’s Board of Directors and its shareholders.  All such records have been
made available to the Seller for inspection prior to Closing.

(b)

Capital Structure.  The authorized capital stock of the Purchaser consists of
Five Hundred Million (500,000,000) shares of the $0.001 par value common stock,
of which approximately 222,453,037 shares are issued and are outstanding, and
1,000,000 shares of $0.001 par value preferred stock, of which no shares are
issued and outstanding. The Common Stock has been duly authorized and validly
issued and is fully paid and non-assessable, except as set forth on the
Disclosure Schedule.  





14




(c)

Authority.  The execution, delivery, and performance of this Agreement, and all
related instruments and agreements by the Purchaser have been duly authorized by
all necessary corporate action, and will not (1) conflict with or result in any
breach or violation of or default (or give rise to any right of termination,
cancellation or acceleration) under, the respective By-Laws or Certificate of
Incorporation of the Purchaser, or any note, bond, mortgage, indenture, lease,
license, permit, agreement or other instrument or obligation to which the
Purchaser is a party or by which either of them is bound; or (2) violate any
law, order, rule or regulation applicable to the Purchaser.  No consent or
approval by any Governmental Authority is required in connection with the
execution and delivery of this Agreement by the Purchaser, except such as has
been obtained, as more specifically set forth on the Disclosure Schedule,
attached hereto and made a part hereof.

(d)

Corporate Issues.  The Blaze Stock issuable to Seller shall (i) have equal
ratable rights to dividends from funds legally available therefor, when, as and
if declared by the Board of Directors of the Purchaser: (ii) upon the
liquidation, dissolution or winding up of the affairs of the Purchaser, after
payments have been made to holders of senior securities, if any, the holders of
the common stock are entitled to share ratably in all the assets of the
Purchaser available for distribution to holders of common stock; and (iii) are
entitled to one vote per share in the election of directors and on all other
matters which properly come before the shareholders of the Purchaser.

(e)

Compliance with Law.  The Purchaser possesses all rights, privileges,
memberships, licenses, franchises, leases, and Permits which are material to the
ownership and operation of the Assets or the conduct of the Business of the
Purchaser in all places where such Business is now being conducted. To the best
of the knowledge and belief of the Purchaser, neither the Purchaser nor its
officers, directors, or employees has been denied admission or authority to
conduct any type of business in any jurisdiction or had a license or
qualification to conduct its business in any jurisdiction revoked or suspended,
nor to the best of the knowledge and belief of the Purchaser, is any such action
pending or threatened. To the best of the knowledge and belief of the Purchaser,
neither the Purchaser, nor its directors, officers, or employees, is in
violation of any applicable Law or Order in connection with the Business of the
Purchaser.

(f)

Purchaser SEC Documents.  Purchaser is not current with the filing of reports
with the SEC pursuant to the Securities Exchange Act of 1934 (the “Exchange
Act”) with the last filing being made in December 2008.

(g)

Issuance of Blaze Stock.  The Blaze Stock, upon issuance to the Members, will
represent validly issued, fully paid and non-assessable shares of common stock
of Purchaser and that the issuance of a certificate representing the Blaze Stock
is not in violation of any of the provisions of its Articles of Incorporation or
Bylaws, or any agreements, instruments or other obligations entered into by
Purchaser.

(h)

Exempt Issuance.  The issuance of the Blaze Stock will be exempt from the
registration and prospectus delivery requirements of the Securities Act and from
the qualification or registration requirements of any applicable state blue sky
or securities laws.





15




(i)

Investment Company.  Purchaser is not an investment company within the meaning
of Section 3 of the Investment Company Act.

(j)

Financial Statements.  Attached as Schedule F hereto and made a part hereof, are
the unaudited Financial Statements of the Purchaser for the fiscal years ended
December 31, 2012 and 2013. The Financial Statements have been compiled by the
Purchaser's Accountants and are correct and complete, were prepared in
accordance with generally accepted accounting principles, are in accordance with
the books and records of the Purchaser, have been prepared in accordance with
good business practices, consistently applied throughout the periods covered
thereby, and fairly present the financial position of the Purchaser, at the
respective dates thereof and the results of the Purchaser’s operations for the
respective periods then ended.

(k)

Absence of Material Adverse Change.  Between January 1, 2014 and the date of
this Agreement’s Closing, there has been no material adverse change in the
condition (financial or otherwise), of the Purchaser, assets, liabilities,
earnings, net worth, business activities, or prospects of the Purchaser, that
has not been disclosed in the Disclosure Schedule.  

(l)

Absence of Undisclosed Liabilities.  Between January 1, 2014 and the date of
this Agreement’s Closing, except as reflected in the Financial Statements of the
Purchaser and its Subsidiary, the Purchaser and its Subsidiary have no
liabilities of any nature whatsoever, known or unknown, fixed or contingent,
except liabilities incurred in the ordinary course of business (which unpaid
liabilities incurred other than in the ordinary course do not in the aggregate
exceed Fifteen Thousand ($15,000) Dollars.

(m)

Documents Furnished.  The Purchaser has previously delivered to the Seller a
list, which is attached hereto as Schedule G and made a part hereof, of the
following documents, and a true and complete copy of all documents referred to
have been delivered or have or will be made available to the Seller or its
Representatives for inspection upon reasonable notice:

(i)

all instruments representing or providing for any Encumbrance upon the Assets,
any outstanding indebtedness of or held by the Seller, for money borrowed and
all credit agreements and letters of credit to which the Seller is a party;

(ii)

all collective bargaining, employment, consulting, termination, executive
compensation, incentive compensation, deferred compensation, bonus, profit
sharing, retirement, pension, group insurance, liability, death benefit and
other agreements plans relating, officers or employees of the Purchaser;

(iii)

the names and current compensation of each director, officer, employee of the
Purchaser, whose annual compensation is in excess of $25,000;

(iv)

all interests in real property owned, leased or otherwise used or claimed by the
Purchaser and, with respect to each such interest, the amount of any mortgage or
lien encumbering any of the same and the nature of any improvements situated
thereon;





16

 

(v)

all insurance policies of whatsoever kind now in force held by the Purchaser, or
under which the Purchaser, its Subsidiary, the Assets, the Business, and/or the
Purchaser’s officers, directors, employees, and shareholders are insured in
regards to their activities for or on behalf of the Purchaser, together with
copies of all claims submitted by, against, or on behalf of the Purchaser, under
such policies within the past five (5) years;

(vi)

all Permits held by the Purchaser, or by its Subsidiary, directors, officers,
and or employees with respect to the Assets or the Business of the Purchaser;

(vii)

all servicing, franchise, warranty, referral, waste brokerage, pending sales,
independent contractor, consulting and management agreements to which the
Purchaser is a party or pursuant to which the Purchaser is a beneficiary;

(viii)

the names of all pensioned employees of the Purchaser, whose pensions are
unfunded or are not paid pursuant to a written Plan or arrangement, and their
respective ages and current annual pension rates;

(ix)

all bank accounts, escrow deposit accounts, and safe deposit boxes of the
Purchaser, with an identification of the name of the bank, account number and
the Persons authorized to draw thereon or having access thereto. The directors
will not take any action to change the authorized signatories on the Purchaser’s
bank and/or financial accounts;

(x)

the nature and location of, any documentation relating to, any other real estate
or other facilities of the Purchaser which have been sold or closed or otherwise
terminated within the past five (5) years;

(xi)

each other contract or agreement not listed with respect to the above items to
which the Purchaser is a party, and which involves or may involve aggregate
future payments to or by the Purchaser in excess of Ten Thousand ($10,000)
Dollars.  The Purchaser warrants that the aggregate payments involved under all
such contracts or agreements not disclosed in writing to the Seller do not
exceed in the aggregate Twenty Five Thousand ($25,000) Dollars;

(xii)

the names of all persons holding powers of attorney, if any, with respect to the
Purchaser, or holding proxies, if any, with respect to the shares of Purchaser’s
common stock; and





17




(xiii)

each notice and all correspondence received by the Company, or any Members, from
any Governmental Authority or Taxing Authority, with respect to Assets, the
Permits, or the Business, within the past year.  

(n)

Tax Matters.  The Company and its Subsidiary, to the best of its knowledge and
belief, has filed all Tax Returns required to be filed and all Taxes shown by
such returns or claimed by any taxing authority to be due and payable have been
paid or accrued by the Company and its Subsidiary as the case may be.  To their
knowledge and belief, no examination of the Tax Returns of the Company has ever
been made by the IRS. There are no agreements, waivers or other arrangements
providing for extensions of time with respect to the assessment or collection of
any unpaid Tax against the Purchaser, nor are there any Orders now pending
against the Company in respect of any unpaid Tax, or any matters under
discussion with any Governmental Authority relating to any amount of unpaid
Taxes.  Except to the extent of any reserves which are specifically reflected on
the latest quarterly balance sheets of the Company, heretofore furnished by the
Seller to the Purchaser, there are no liabilities to any federal, state or local
taxing authority, which is due or which will become due for any period
commencing prior to the date of such balance sheets.

(o)

Options, Warrants, etc.  Except as set forth in the Disclosure Schedule and made
a part hereof, there are no options, warrants, calls, commitments or agreements
of any character to which the Purchaser, or its officers, directors or employees
may be a party, or by which any of them is bound, which provides (1) for the
issuance or sale of shares or any other class of capital stock of the Purchaser,
or any securities representing the right to purchase, acquire, or otherwise
receive any such capital stock, or (2) the sale or right of first refusal by the
Purchaser of any interest in the Assets or the Business of the Purchaser.

(p)

Permits, Licenses, Copyrights, Patents, Trademarks and Trade Names.  Purchaser
has previously furnished to the Seller a list of all Permits, licenses,
copyright, patents, trademarks, trade names, service marks and registrations and
applications therefor, possessed or used by the Purchaser; all license,
copyright, patent, trademark, trade name or service mark license, assignments,
or royalty agreements to which the Purchaser is a party; and all contracts with
employees or others relating in whole or in part to disclosure, nondisclosure,
assignment or patenting of inventions, discoveries, improvements, processes,
formulas or other know-how. Such list is set forth in the Disclosure Schedule
and made a part hereof. The Purchaser has clear record title to all Permits,
licenses, copyrights, patents, trademarks, trade names, service marks and
registrations and applications thereof listed on said Schedule; has not entered
in to any agreements, contracts or licenses that would impair free and
unencumbered use of the items listed in the Schedule.  The Purchaser does not
know of any asserted infringement by the Purchaser, and does not believe that
the Purchaser is infringing, upon any copyright, patent, trademark, trade name,
or service mark of another Person.  The Permits, licenses, copyrights, patents,
trademarks, trade names, and service marks used or possessed by the Purchaser
are sufficient to enable it to continue conducting its Business as it is now
being conducted.

(q)

The Assets.




18




(i)

The Purchaser has good and marketable title to the Assets listed on Schedule A,
all of which are carried on its books and reflected on its latest Financial
Statements furnished by Purchaser to the Seller (except personal property sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business and having an aggregate value of not more than Fifteen
Thousand ($15,000) Dollars, free and clear of all Encumbrances of any nature
whatsoever, except for Encumbrances reflected in such Financial Statements and
liens for current Taxes not yet due and payable; and

(ii)

Except as set forth on the Disclosure Schedule attached hereto and made a part
hereof, all Assets used in the Business or operations of the Purchaser, are, in
all material respects, in good operation and repair. The character and nature of
such Assets are adequate to permit the Company to operate the Business as is
currently being conducted.

(iii)

Set forth in the Disclosure Schedule and made a part hereof, are all the
excluded assets which are not used in the Business or operation of the Company,
which have previously been disposed of by the Company, and disclosed to
Purchaser.

(r)

Agreements in Force and Effect.  All contracts, agreements, plans, leases,
policies, permits, licenses, and other documents furnished by the Purchaser to
the Seller or referred to in any list or schedule or updated schedule furnished
by the Purchaser to the Seller are complete, accurate, valid and enforceable in
accordance with their respective terms, and at the time of Closing will be in
full force and effect. To the best of the knowledge and belief of the Purchaser,
the Purchaser is not in breach of any material provision of, or in default in
any material respect under the terms of any such contract, agreement, plan,
lease, policy, Permit, license or document to which the Purchaser is a party or
under any Law or Order relating thereto.

(s)

Legal Proceedings, etc.  Except as set forth in the Disclosure Schedule attached
hereto and made a part hereof, to the best of the knowledge and belief of the
Purchaser, there is no basis for, nor is there any Order, or any legal,
equitable, administrative, arbitration or other proceeding or governmental
investigation pending or threatened with respect to the Assets, the Permits, or
the Business, which, alone or in the aggregate, might result in money damages
payable by the Purchaser, or which might result in an injunction against the
Purchaser, or which might adversely affect the condition (financial or
otherwise), Business, operations, prospects, properties, earnings or net worth
of the Purchaser.  Purchaser is not a party to any agreement or instrument, or
subject to any charter or other corporate restrictions or any judgment, Law,
Order, writ injunction, decree, rule, regulation, code or ordinance which
adversely affects, or might reasonably be expected to adversely affect, the
Business, operations, prospects, Assets, the Units or condition (financial or
otherwise) of the Purchaser.  

(t)

Labor Relations.  There are no controversies pending or, to the knowledge of the
Purchaser, threatened between the Purchaser and its directors, officers,
employees, or consultants.  The Seller has no knowledge of any organizational
efforts respecting employees of the Purchaser presently being made or threatened
by or on behalf of any labor organization.  The Purchaser is not in violation of
any applicable labor Law or Order with respect to its Business.




19




(u)

Books and Records.  The books and records of the Purchaser are in all material
respects complete and accurate and have been maintained in accordance with good
business practices, consistently applied, and all applicable Laws, Orders, and
regulations.

(v)

Questionable Payments.  Neither the Purchaser, nor its directors, officers,
agents, employees or other persons associated with or active on behalf of the
Purchaser have used any corporate funds of the Purchaser for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payments to foreign or
domestic government officials or employees from corporate funds; violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended; established or maintained, or any unlawful or unrecorded fund of
corporate monies or other Purchaser assets; made any false or fictitious entries
on the books or records of the Purchaser; or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment; or any material favor or
gift which is not deductible for Tax purposes.

(w)

Insurance.  All insurance policies listed on the Disclosure Schedule attached
hereto and made a part hereof, are in full force and effect and, to the
knowledge and belief of the Seller, adequately insure the Purchaser against
risks relating to the Assets, or incurred in the Business.  

(x)

Compliance with ERISA.  To the best of the knowledge and belief of the
Purchaser, the Company is in substantial compliance with the provisions of and
regulations under ERISA, and the Code, which are applicable to any pension or
other employee benefit plan established or maintained by the Company or to which
contributions are made by the Company (the or a “Plan”) and the Company has met
all of the funding standards applicable to each Plan, and there exists no event
or condition which would permit the institution of proceedings to terminate any
Plan under any provision of applicable Law.  The estimated current value of the
benefits vested under each Plan does not, and upon termination of such Plan will
not, exceed the estimated current value of such Plan’s assets.  The Company has
not, with respect to any Plan, engaged in a prohibited transaction, as provided
in Section 406 of ERISA or Section 4975(c) of the Code.

(y)

Deposits.  There is no shortage or deficiency in any account containing funds
deposited by or held on behalf of the Purchaser.

(z)

Disclosure.  Neither this Agreement nor any document or information furnished to
the Seller pursuant to this Agreement or in connection with the Transactions
contemplated hereby contains any untrue statement of a material fact or
omissions of any state a material fact necessary to make the statements
contained herein or therein not misleading.

(aa)

Environmental Matters.  To the best of the knowledge and belief of the
Purchaser, the Purchaser has obtained all Permits, licenses and other
authorizations which are required in connection with the conduct of the Business
under regulations relating to pollution or protection of the environment,
including federal, state, county and local regulations relating to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment (including without limitation ambient air, surface water,
groundwater, or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.





20




 

To the best of the knowledge and belief of the Purchaser, the Purchaser is in
full compliance in the conduct of the Business with all terms and conditions of
the required Permits, licenses and authorizations, and is also in full
compliance with all other environmental limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in those laws or contained in any state, Federal or local regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder.

In connection with the Business, the Purchaser, to the best of the knowledge and
belief of the Purchaser, is not aware of, nor has the Purchaser received notice
of, any past, present or future events, conditions, circumstances, activities,
practices, incidents, actions or plans which may interfere with or prevent
compliance or continued compliance with those laws or any regulations, code,
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, or which may give rise to any
common law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation, based on or related
to the, processing, distribution, use, treatment, storage, disposal, transport,
or handling, or the emission, discharge, release or threatened release into the
environment, of any pollutant, contaminant, chemical, or industrial, toxic,
controlled,  or hazardous substance or waste.

To the best of the knowledge and belief of the Purchaser, there is no civil,
criminal or administrative action, suit, demand, claim, hearing, notice or
demand letter, notice of violation, investigation, or proceeding pending or
threatened against the Purchaser in connection with the conduct of the Business,
relating in any way to the foregoing laws or any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder.

The Purchaser agrees to cooperate with the Seller in connection with the
Seller's application for the transfer, renewal or issuance of any Permits,
licenses, approvals or other Purchaser owned or used Permits, licenses, or other
authorizations or to satisfy any environmental regulatory requirements involving
the Business conducted by the Purchaser.

(bb)

Purchaser SEC Documents.  The Members represents and warrants that it has read
the Purchaser SEC Documents, and has been afforded the opportunity to ask the
Purchaser any questions which it desires about the Purchaser's business,
financial condition, and corporate history prior to the Closing.





21




IV. COVENANTS AND AGREEMENTS

4.1

Covenants and Agreements of the Seller.  The Seller covenants and agrees with
the Purchaser as follows:

(a)

Use of Name.  On and after the Closing Date, the Company and the Purchaser will
have the right to use the names and service marks “Kentucky Diversified Fuels”,
“MXP”, “Middle Fork Development Services”, and “School House Branch Site”, alone
or together with any other similar names.  The Seller will not use and will not
authorize any corporation, partnership, entity or other Person (other than the
Purchaser) to use in connection with any coal mine or other environmental
business the names “Kentucky Diversified Fuels”, “MXP”, “Middle Fork Development
Services”, or “School House Branch Site”, alone or together with any other name,
or any name which may be confusingly similar thereto, and if the Seller have
authorized any such use, the Seller will promptly cause any such corporation,
partnership, entity or other Person so using such name to change its name and to
cease using the names “Kentucky Diversified Fuels”, “MXP”, or “Middle Fork
Development Services” in any respect.

(b)

Confidentiality.  Neither the Seller nor Purchaser will not disclose the terms
of the Transactions contemplated by this Agreement and all other documents
relating to or delivered in connection herewith, without the prior written
consent of the Purchaser, except to the extent such disclosure is required by
Law or an Order, or is made to Representatives and advisors to the Parties, who
shall be similarly bound.

(c)

Instruments of Transfer.  At the Closing, the Members shall deliver or cause to
be delivered to the Purchaser the original stock certificates evidencing the
ownership of the Units, each such certificate signed in blank by Members
thereof, guaranteed by a bank or other financial institution reasonably
acceptable to the Purchaser. On or before the Closing Date, Members will cause
the Company to execute and deliver all deeds, assignments, bills of sale, and
other instruments and certificates and to take any and all actions necessary (1)
to effectively vest in the Purchaser all the right, title and interest of the
Members in and to the Units, and (2) to confirm and assure all right title and
interest of the Company in and to the Assets, the Permits, and the Business,
effective as of the Closing Date.

(d)

Liabilities of the Company.  Other than those liabilities to be expressly
assumed by the Purchaser at the Closing, the Purchaser shall not be assuming or
be liable for any indebtedness of the Members, the Company, or the Subsidiaries.

(e)

Employee Benefit Plan.  Prior to the Closing Date, or as soon after the Closing
Date as is possible, the Company will take all action necessary to terminate and
liquidate the Company’s Plans, if any.  The Seller will indemnify the Purchaser
against, and hold the Purchaser harmless from, all losses, judgments, amounts
paid in settlement of action or claims, liabilities, costs, damages and
expresses, including but not limited to attorney’s fees, accruing from or
resulting by reason of the termination of the Plans.

(f)

Seller’s Cooperation Regarding Purchaser’s Applications.  The Seller will
exercise their best efforts to support all of the Purchaser’s applications for
Permits with all Governmental Authorities, including the Purchasers’ intended
applications and agreements with local Governmental Authorities with respect
certain applications with respect to additional permitted waste classifications,
and shall take such actions and execute and deliver such further documentation
as may be reasonably required by the Purchaser in connection with such matters.





22




 

V. CONDITIONS TO CLOSING

5.1

Conditions to the Obligations of the Purchaser.  The obligations of the
Purchaser to be performed under this Agreement are subject to the satisfaction
of the following conditions on or before the Closing Date, unless otherwise
waived in writing by the Purchaser.

(a)

Representations and Warranties.  The representations and warranties of the
Seller set forth in Section III hereof shall be true and correct in all material
respects as of the Closing Date, as though made on and as of the Closing Date.

(b)

Performance of Obligations.  The Seller shall have performed all obligations,
covenants and agreements to be performed by them under this Agreement on or
prior to the Closing Date.

(c)

No Adverse Change.  No materially adverse change shall have occurred after the
date hereof and remain in effect as of the Closing Date with respect to the
condition of the Units or the condition and/or performance of the Assets, the
Permits, or the Business being operated by the Company and its Subsidiaries.

(d)

Permits and Environmental Compliance.  The Purchaser shall have obtained an
assignment, if required, of all Permits and pending applications of the Company
regarding the Assets, the Business, together with the Seller's and the Company’s
consent thereto.  The Purchaser shall have obtained, or at its option applied
for, all other Permits, licenses, and other authorizations required in
connection with the operation of the Assets, including Laws and regulations
relating to pollution or protection of the environment, including regulations
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment (including without limitation ambient
air, surface water, groundwater, or land), or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

(e)

Acceptance by the Purchaser.  All actions, proceedings, instruments, opinions
and documents required or contemplated by this Agreement shall have been
approved by counsel for the Purchaser, which approval shall not be unreasonably
withheld or delayed.

(f)

Instruments of Transfer.  The Purchaser shall have received such instruments of
sale, assignment, transfer, and conveyance as are necessary to vest in the
Purchaser all of the right, title, and interest in the Units.

(g)

Consents.  Members will have taken, and caused the Company to have taken, all
actions necessary to obtain any consents or approvals required in connection
with the purchase of the Units by the Purchaser.





23




5.2

Conditions to the Obligations of the Seller.  The obligations of the Seller to
be performed under this Agreement are subject to the satisfaction on or before
the Closing Date of the following conditions unless waived, in writing, by the
Purchaser.

(a)

Representations and Warranties.  The representations and warranties of the
Purchaser set forth in Section IV hereof shall be true and correct in all
material respects as of the Closing Date, as though made on and as of the
Closing Date.

(b)

Performance of Obligations.  The Purchaser shall have performed all obligations,
covenants, and agreements required to be performed under this Agreement prior to
the Closing Date.

(c)

Authorization.  All action necessary to authorize the execution, delivery, and
performance of this Agreement and the consummation of the transactions
contemplated hereby by the Purchaser shall remain in full force and effect.

VI. INDEMNITIES

6.1

Indemnity by the Seller.  The Seller agrees to indemnify the Purchaser against
and hold harmless from all Damages, including all losses, judgments, amounts in
settlement of actions or claims, liabilities, damages, and reasonable costs and
expenses, including, but not limited to, attorney’s fees, which accrue from or
result by reason of any breach of any of the representations, warranties,
covenants, or agreements made or to be performed by the Seller pursuant to this
Agreement.

The Seller also agrees that the indemnity provided pursuant to this Section 6.1
shall extend to losses and reasonable costs and expenses, including, but not
limited to, attorney’s fees incurred in connection with the defense by the
Purchaser of a claim asserted by a third party which, if successful, would
constitute a breach by the Members or the Company of any of the representations,
warranties, covenants or agreements made or to be performed by the Members or
the Company pursuant to this Agreement.

Notwithstanding anything contained herein to the contrary, Purchaser shall not
have right to seek indemnification hereunder from Seller unless the aggregate
amount of indemnification to which Purchaser is entitled exceeds $75,000, at
which time the Seller shall be liable for any amounts over said $75,000.  

6.2

Indemnity by the Purchaser.  The Purchaser agrees to indemnify the Seller
against, and hold them harmless from, all Damages, including all losses,
judgments, amounts paid in settlement of actions or claims, liabilities, damages
and reasonable costs and expenses, including but not limited to, attorney’s
fees, which accrue from or result by reason of any breach of any of the
representations, warranties, covenants or agreements made or to be performed by
the Purchaser pursuant to this Agreement.  The Purchaser shall have no other
liability under this provision for any other failure of performance except to
the extent that any such misrepresentation or failure of performance is the
result of willful misconduct or intentional material misrepresentation.





24




The Purchaser also agrees that the foregoing agreement to indemnify shall, as
limited above, extend to loses and reasonable costs and expenses, including, but
not limited to attorney’s fees incurred in connection with the defense by the
Seller of a claim asserted by a third party, which, if successful, would
constitute a breach by the Purchaser of any of the representations, warranties,
covenants or agreements made or to be performed by the Purchaser pursuant to
this Agreement.

6.3

Right to Defend.  Each indemnified party will promptly notify each indemnifying
party of any claim, action or proceeding for which indemnification will be
sought pursuant to this Agreement, and the indemnifying party or parties will
have the right at (his, her or their) expense to assume the defense thereof;
provided, however, that the Purchaser shall have the right to participate at
their own expense with respect to any such claim, action or proceeding and that
no such claim, action or shall be settled without the prior written consent of
the Purchaser.  In connection with any such defense, the parties agree to
cooperate with each other and to provide each other with access to relevant
books and records now or hereafter in their possession or control.

6.4

Compliance with Bulk Sales Laws.  The Purchaser and the Seller hereby waive
compliance with the bulk sales laws and any similar laws of the state of
Kentucky in respect of the transactions contemplated by this Agreement. The
Seller shall indemnify the Purchaser from, and shall hold the Purchaser harmless
against, any Encumbrances, Taxes, fees, liabilities, damages, costs, penalties,
and expenses (including reasonable attorney’s fees) resulting from or arising
out of (1) the Parties’ failure to comply with any of such Laws in respect of
the transactions contemplated by this Agreement, or (2) any Order or action
proceeding brought or levy made as a result thereof.

6.5

Other Rights and Remedies Not Affected.  The indemnification rights of the
Parties under this Article 6 are independent of and in addition to such rights
and remedies as the Parties may have at law or in equity or otherwise for any
misrepresentation, breach of warranty or failure to fulfill any agreement or
covenant hereunder on the part of any party hereto, including without
limitation, the right to seek specific performance, rescission, or restitution,
none of which rights or remedies shall be affected or diminished hereby.

VII. MISCELLANEOUS

7.1

Publicity.  All press releases and other publicity and communications relating
to the Transactions contemplated by this Agreement, and the method of release
thereof, will require the mutual written approval of the Seller.

7.2

Survival.  All representations, warranties, covenants, guarantees, and
agreements contained in this Agreement shall remain operative and in full force
and effect, regardless of the results of any due diligence investigation made by
or on behalf of any Party hereto, and shall survive the Closing Date.





25




7.3

Descriptive Headings.  Descriptive headings used in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement.

7.4

Notices.  All notices or other communications which are required or permitted
hereunder shall be in writing and shall be sufficient if delivered or mailed by
either (1) certified express mail, postage paid, returned receipt requested, or
(2) express delivery service or hand delivery with proof of such delivery, and
shall be effective two business (2) days after such mailing or upon delivery,
whichever is earlier, to the following addresses or other such addresses as the
appropriate Party may advise each other Party hereto.

If to the Purchaser:

To:

Blaze Energy Corp..

Attn: A. Leon Blaser

3350 Americana Terrace

Suite 200

Boise, Idaho 83706

Phone: 208-352-3492

Facsimile: 888-501-1528

Email: leonblaser@blazeenergycorp.com




With a copy to:

Robert Mottern, Esq.

Investment Law Group of Davis Gillett Mottern & Sims

1230 Peachtree Street, NE, Suite 2445

Atlanta, Georgia 30309

Telephone: 404-607-6933

Facsimile: 678-840-2126

Email: bmottern@investmentlawgroup.com

 

If to the Seller:

To:

Kentucky Diversified Fuels, LLC, MXP, LLC,

Middle Fork Development Services, LLC

Attn: Frank Rosso.

2400 East Commercial Blvd, Suite 711

Fort Lauderdale, FL 33309

Telephone: 954-933-3933

Email: Ffrankjrosso@aol.com


With a copy to:

Charles B. Pearlman, Esq.

Pearlman Schneider LLP

2200 Corporate Blvd., NW, Suite 210

Boca Raton, Florida 33431

Telephone: 561-362-9595

Facsimile: 561-362-9612

Email: charlie@pslawgroup.net>





26




 




7.5

Binding Nature; Assignments.  This Agreement is binding upon, and inures to the
benefit of the Parties and their respective heirs, successors and assigns.  This
Agreement may not be assigned without the prior written consent of the other
Party.

7.6

Controlling Law.  This Agreement and all questions relating to its validity,
interpretation, performance, remediation and enforcement (including, without
limitation, provisions concerning limitations of actions) shall be governed by
and construed in accordance with the domestic laws of the state of Georgia,
notwithstanding any choice-of-laws doctrines of such jurisdiction or any other
jurisdiction which ordinarily would cause the substantive law of another
jurisdiction to apply, without the aid of any canon, custom or rule of law
requiring construction against the draftsman.

7.7

Venue.  Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement shall be brought against any of the
Parties in the courts of the state of Georgia, or, if it has or can acquire the
necessary jurisdiction, in the United States District Court for the applicable
District of Georgia, and each of the Parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.

7.8

Payments.  Payments hereunder, if any, shall be made by checks drawn on clearing
house funds.  Payment of all other amounts due to any party under this Agreement
will be made in immediately available funds by wire transfer or by certified or
cashier’s check.

7.9

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

7.10

Waiver.   The failure of any Party to insist upon strict performance of any of
the terms or conditions of this Agreement will not constitute a continuing
waiver thereof or of any of such Party’s rights hereunder.

7.11

Severability.  If any provision of this Agreement is held illegal, invalid, or
unenforceable, such illegality, invalidity, or unenforceability will not affect
any other provisions hereof.  This Agreement shall, in such circumstances, be
deemed modified to the extent necessary to render enforceable the remaining
provisions hereof.

7.12

Further Actions and Assurances.  The Parties shall execute and deliver such
additional documents and shall cause such additional action to be taken, before,
on and after the Closing Date, as may be required, necessary or appropriate, to
effect or evidence the provisions of this Agreement and the Transactions
contemplated hereby, including without limitation all such documents and actions
as may be required.





27




7.13

Fiscal Year of the Purchaser.  The fiscal year of the Company and each of the
Subsidiaries ends on the 31st day of December of each year.  

7.14

Termination by the Purchaser.  This Agreement may be terminated by the Purchaser
if any Order, litigation, proceeding, or investigation to restrain or prohibit
the consummation of the Transactions contemplated by this Agreement shall have
been instituted or threatened prior to the Closing Date or if the Purchaser
reasonably believes that the consummation of such Transactions may result in any
such Order, litigation, proceeding or investigation.

7.15

Specific Performance.  The Parties agree that money damages shall not constitute
an adequate remedy at law for the Purchaser in the event of the failure by
Seller to deliver title to the Units in accordance with this Agreement.  The
parties further agree that the Purchaser shall be entitled, at its sole option,
to obtain specific performance by the Seller of the obligations hereunder and to
seek other equitable remedies with respect to such default by the Seller.

7.16

Expenses.  Each of the Parties shall bear its own expenses in connection
herewith, including all accounting, legal, appraisal fees, and settlement
charges.  

7.17

Entire Agreement.  This Agreement and the closing documents, Exhibits,
Schedules, and attachments specifically referred to or incorporated herein
constitute the entire agreement among the parties hereto and supersede all prior
agreements and understandings, oral or written, among the Parties with respect
to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have duly executed this Stock Purchase
Agreement as of the date first written.

THE SELLER:

THE COMPANY:




KENTUCKY DIVERSIFIED FUELS, LLC

 

By:

Name:

Frank Rosso

Its:

Authorized Member




THE MEMBERS:




MAXGO, LLC




By:

Name:

Philip C. Haan

Its:

Managing Partner





28




BMM-EMPIRE, L.L.C.




By:

Name:

Frank J. Rosso

Its:

Co-Director,

 




THE SUBSIDIARIES:




MXP. LLC

 

By:

Name:

Frank J. Rosso

Its:

Authorized Member

 

MIDDLE FORK DEVELOPMENT SERVICES, LLC

 

By:

Name:

Frank J. Rosso

Its:

Authorized Member







THE PURCHASER

BLAZE ENERGY CORP.

 

By:

Name:

A. Leon Blaser

Its:

Chief Executive Officer



 

29




SCHEDULE A

LIST OF COMPANY ASSETS











30

 

 

 

 




SCHEDULE B

LIST OF PURCHASER ASSETS

 

 

 

 

 

 





31




SCHEDULE C

COMPANY FINANCIAL STATEMENTS

 

 

 

 

 

 





32




SCHEDULE D

COMPANY DOCUMENTS FURNISHED

 

 

 

 

 





33

 

 




SCHEDULE E

PURCHASER SEC DOCUMENTS

 

 

 

 





34

 




SCHEDULE F

PURCHASER FINANCIAL STATEMENTS

 

 

 

 

 





35

 

 




SCHEDULE G

PURCHASER DOCUMENTS FURNISHED

 

 

 





36


